UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A oANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2006 Commission File Number: 000-26673 WELWIND ENERGY INTERNATIONAL CORPORATION (Name of Small Business Issuer in Its Charter) Delaware 98-0207081 (State or Other Jurisdiction IRS Employer of Incorporation or Organization) Identification Number 10-20172 113B Avenue Maple Ridge, British Columbia Canada V2X 0Y9 (604) 460-8487 (Address and Telephone Number of Principal Executive Offices) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None Over-the-Counter Bulletin Board Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes oNo x Table of Contents 1 Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Yes oNo x Revenues for year ended December 31, 2006: $135,339. Number of shares of the registrant’s common stock outstanding as of March 29, 2007 was: 140,690,140. Transitional Small Business Disclosure Format: Yes oNo x DOCUMENTS INCORPORATED BY REFERENCENone Table of Contents 2 Welwind Energy International Corporation Table of Contents Page Forward-Looking Statements 4 PART I Item 1. Description of Business 5 The Company Our Strategy Competition Trademarks Government Regulation Employees Available Information Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders 11 PART II Item 5. Market for Common Equity and Related Stockholder Matters 12 Item 6. Management’s Discussion and Analysis or Plan of Operation 13 Item 7. Financial Statements 19 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 37 Item 8A. Controls and Procedures 37 Item 8B. Other Information 37 PART III Item 9. Directors, Executive Officers and Corporate Governance 37 Item 10. Executive Compensation 10 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 12. Certain Relationships and Related Transactions 43 Item 13. Exhibits 44 Item 14. Principal Accountant Fees and Services 44 Table of Contents 3 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-KSB contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. These risks and uncertainties include the following: · The availability and adequacy of our cash flow to meet our requirements; · Economic, competitive, demographic, business and other conditions in our local and regional markets; · Changes or developments in laws, regulations or taxes in our industry; · Actions taken or omitted to be taken by third parties including our suppliers and competitors, as well as legislative, regulatory, judicial and other governmental authorities; · Competition in our industry; · The loss of or failure to obtain any license or permit necessary or desirable in the operation of our business; · Changes in our business strategy, capital improvements or development plans; · The availability of additional capital to support capital improvements and development; and · Other risks identified in this report and in our other filings with the Securities and Exchange Commission or the SEC. You should read this report completely and with the understanding that actual future results may be materially different from what we expect. The forward looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Use of Term Except as otherwise indicated by the context, references in this report to “Company,” “WEIC,” “we,” “us” and “our” are references to the pre-acquisition business of Vitasti, Inc. and post-acquisition business of Welwind Energy International Corporation. All references to “USD” or United States Dollars refer to the legal currency of the United States of America and all other references to
